Exhibit 10.1
 
 
DYAX CORP.
 
AMENDED AND RESTATED 1995 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT CERTIFICATE
(Employees)
 
Certificate Number:  RSU-_________ __________ Units
This Restricted Stock Unit Certificate (this “Certificate”) confirms that Dyax
Corp. (“Dyax” or the “Company”), a Delaware corporation, has on the date set
forth below (the “Award Date”) granted to the person named below (“Participant”)
an award (the “Award”) of the number of Restricted Stock Units (the "Units") set
forth below, pursuant to the Company’s Amended and Restated 1995 Equity
Incentive Plan (the “Plan”) and conditioned on the Participant’s acceptance of
this Award as contemplated below.   Each Restricted Stock Unit represents the
right to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Common Stock”), subject to the terms and conditions set forth below
and on the reverse side of this Certificate.
 
Award Date:
 
_________________________________
 
Name of Participant:
 
_________________________________
 
Address:
 
_________________________________
 
Social Security No.:
 
_________________________________
 
Number of Units:
 
_________________________________
 
Vesting Schedule:
 
_________________________________.
 
Automatic Sell-to-Cover:
When shares of Common Stock are issued upon each vesting date of the Award, a
portion of the shares sufficient to cover the required tax withholding on
vesting will be sold automatically and the proceeds delivered to Dyax pursuant
to the terms and conditions on the reverse side of this Certificate.

 
By acceptance of this Award, Participant agrees to all the terms and conditions
hereof, including, without limitation, those set forth in the Plan and on the
reverse side of this Certificate.
 

 
DYAX CORP.
       
By:
       
Title:
 

 
The undersigned hereby accepts this Award and confirms that by its terms it is
subject to provision for an Automatic Sell-to-Cover instruction to cover the
required tax withholding on any vesting and settlement of this Award.
 
PARTICIPANT:
                 
Date:
   
{Signature}
 
{Only to be accepted outside of blackout periods}

 
 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS ("UNITS")
 
1. The Plan.  In the event of any conflict between the terms of the Plan and
this Award, the terms of the Plan shall govern.  The Committee administers the
Plan and its determinations regarding the operation of the Plan are
final.  Subject to the limitations set forth in the Plan, the Committee may
amend the Plan or this Award.  Capitalized terms used but not defined herein
shall have the meaning set forth in the Plan.  Copies of the Plan may be
obtained upon written request without charge from the Treasurer of Dyax.
 
2. No Rights as Stockholder or Employee.  Participant shall not have any of the
rights or privileges of a stockholder of Dyax with respect to the Units granted
pursuant to this Award unless and until shares of Common Stock have been issued
and delivered to Participant.  No adjustments shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such shares of Common Stock are issued.  The rights of Participant with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date on which such rights vest in accordance with Sections 4, 5 and 6
below.  Participant shall not have any rights to continued employment by Dyax or
its Affiliates by virtue of the grant of this Award.
 
3. Conversion of Units: Issuance of Common Stock.  No shares of Common Stock
shall be issued to Participant prior to the date on which the Units vest in
accordance with Sections 4, 5 and 6.  Subject to Section 10, Dyax shall deliver
to Participant, on or promptly after each vesting date set forth on the cover of
this Certificate, the shares of Common Stock represented by the whole Units that
vest on such date, less any shares withheld pursuant to Section 8 below.  The
value of any fractional Unit shall be paid in cash at the time the certificate
is delivered to Participant.  The shares of Common Stock issued on conversion of
vested Units shall be free of all restrictions on transferability and forfeiture
under this Award.
 
4. Vesting.  Subject to the terms and conditions of this Award, the Units shall
vest and be settled according to the Vesting Schedule set forth on the cover of
this Certificate, so long as Participant remains continuously employed by Dyax
until the corresponding vesting date for the Units.
 
5. Change in Control.  As provided in the Plan, in the event of a Change in
Control affecting Dyax’s outstanding Common Stock, the Committee shall equitably
adjust the number and kind of shares subject to this Award or make provision for
a cash payment. If such Change in Control involves a consolidation or merger of
Dyax with another entity, the sale or exchange of all or substantially all of
the assets of Dyax or a reorganization or liquidation of Dyax, then in lieu of
the foregoing, the Committee may in its discretion accelerate or waive any
vesting period.
 
6. Termination of Employment.  If, prior to vesting of the Units pursuant to
Section 4 or 5, Participant ceases to be an employee of Dyax for any reason
(voluntary or involuntary), then Participant’s rights to all of the unvested
Units shall be immediately and irrevocably forfeited.
 
7. Restriction on Transfer.  The Units are not transferable by Participant
otherwise than by will or the laws of descent and distribution.  The naming of a
Designated Beneficiary does not constitute a transfer.
 
8. Income Tax Matters.  Participant shall pay to Dyax, or make provision
satisfactory to Dyax for payment of, any taxes required by law to be withheld in
respect of the Units subject to this Award no later than the date of the event
creating the tax liability.  In order to comply with all applicable federal or
state income tax laws or regulations, Dyax may take such action as it deems
appropriate to ensure that all applicable taxes are withheld or collected from
Participant.  In Dyax’s discretion, such tax obligations may be paid in whole or
in part by having Dyax withhold a portion of the shares of Common Stock
otherwise to be delivered valued at their Fair Market Value, or to the extent
permitted by law, deducting any such tax obligations from any payment of any
kind otherwise due to Participant, including wages or other cash
compensation.  Unless Participant provides advance notice to Dyax in accordance
with its requirements and Participant pays, or otherwise properly instructs Dyax
to withhold, amounts sufficient for Participant's tax withholding obligations,
Dyax shall have the right, but not the obligation, to withhold shares of common
stock to pay such tax obligations.
 
9. 409A.  In the event that the Committee determines that any amounts will be
immediately taxable to Participant under Section 409A of the Code and related
Department of Treasury guidance (or subject Participant to a penalty tax) in
connection with the grant or vesting of the Restricted Stock Units or any
provision of this Award or the Plan, Dyax may (i) adopt such amendments to this
Award (having prospective or retroactive effect), that the Committee determines
to be necessary or appropriate to preserve the intended tax treatment of the
Units and/or (ii) take such other actions as the Committee determines to be
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date on which such Units were granted.
 
10. Conditions for Issuance of Shares; Sell to Cover Tax Withholding.  Dyax
shall not be required to deliver any shares of Common Stock upon vesting of any
Units until (i) such shares Stock have been admitted to listing on all stock
exchanges on which the Common Stock is then listed; (ii) the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by Dyax to
be applicable are satisfied and (iii) Dyax has instructed the on-line broker for
the Plan to sell automatically and deliver to Dyax the proceeds of a portion of
the shares having sufficient value to cover all required tax withholdings (an
“Automatic Sell-to-Cover”), and such portion is withheld and sold; provided,
however, that Dyax may only delay delivery of shares of Common Stock under
clauses (i) and (ii) to the extent that such deferral complies with the
provisions of Section 409A of the Code and related Department of Treasury
guidance.  Except as provided in the preceding sentence, in no event will shares
of Common Stock be delivered later than the date that is two and one-half (2½)
months from the end of the calendar year in which the applicable Restricted
Stock Units vest.  Any certificates representing shares of Common Stock
delivered under this Award may contain such legends as counsel for Dyax shall
consider reasonable to comply with any applicable law.
 
11. Notices.  Any written notices provided for in this Award that are sent by
mail shall be deemed received three business days after mailing, but not later
than the date of actual receipt.  Notices shall be directed, if to Participant,
at the Participant’s address indicated by Dyax’s records and, if to Dyax, at
Dyax’s principal executive office.
 
12. Miscellaneous.  The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of Dyax.  The
Participant shall have no rights under this Award other than those of an
unsecured general creditor of Dyax.  Subject to the restrictions on transfer set
forth herein, this Award shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.
 
13. Governing Law.  This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.
 
14. Severability.  If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.
 
